Este caso y los que llevan los números 2171 al 2189 fueron sometidos a la decisión de la corte de distrito mediante una estipulación que forma parte del récord y de la cual aparece que la contribución a que se refiere la denun-cia no fué satisfecha por'el acusado por alegar éste que la ordenanza que la impone es nula y anticonstitucional, de acuerdo con los hechos y los fundamentos alegados por la demandante en el caso sobre certiorari No. 910 de López Ramírez et al. v. Diez de Andino; que la evidencia presentada en dicho caso de certiorari se entienda presentada en éste y de igual modo se tenga por presentada una copia certifi-cada por el secretario de la corte, de las ordenanzas muni-cipales que presentó el demandado en el mismo caso de cer-tiorari; y apareciendo además que-el documento que se trata de agregar a la transcripción es la petición de certiorari No. '910 con las ordenanzas y reglamentos unidos a la misma de-bidamente certificado por el secretario de la corte de dis-trito, no siendo por tanto, necesaria en tal caso una exposi-ción que requiera'la aprobación del juez sentenciador, es-tando todo perfectamente certificado, se declaró no haber lu-gar a la eliminación solicitada. El Juez Asociado Sr. Franco Soto disintió.